ORDER

PER CURIAM.
Appellant appeals an Order, Judgment and Decree entered in the St. Louis County Circuit Court on April 7, 1992. The Decree awarded custody and control of appellant’s minor children to respondent. Additionally, the Decree divided the parties marital property. From this judgment, appellant appealed. On appeal, respondent filed a motion to dismiss and for attorney’s fees.
We have read the briefs and have reviewed the legal file and transcript. Our standard of review is governed by Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). We find no error of law and no jurisprudential purpose will be served by an extended written opinion. The judgment is affirmed in accordance with Rule 84.16(b) and respondent’s motion is denied.